DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 are currently pending.

Election/Restrictions
Applicant’s election of Group I, Claims 1-8, in the reply filed on 5/6/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 9-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims..
Claims 1-8 are being examined in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-8 (line 1), the recitation of “engineered liquid” is indefinite as it is unclear how the term “engineered liquid” is being claimed. Claims 1-8 seem to recite a natural culturing method, one skill in the art is unable to tell how a liquid produced from performing method steps recited in claims 1-8 is being manipulated or engineered.
Claims 1 (line 4) and 6 (line 1-2), the recitation of “mutated bacteria solution” is indefinite because it is unclear how a bacteria solution becomes mutated by adding water to a mixture of bacteria and algae, when both bacteria and algae are not specified. Does the recitation refers to bacteria-algae interaction, e.g., algae genetically modifies bacteria? Will any algae genetically modify any bacteria?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 


Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Contag (US 8,986,962 B2; 3/24/2015) in view of Su (CN106509479A; 3/22/2017).
The instant claims recite a method for producing an engineered liquid, the method comprising: place bacteria into a container; add algae into the container; add water to the bacteria and algae mixture to create a mutated bacteria solution; add a quantity of bone powder; add a quantity of nutrients and water; and allow the mutated bacteria solution to culture.
Contag teaches a method comprising co-culturing algae and bacteria in a bioreactor or in an environmentally open configuration such as open pond (col.6 line 49-51, col.7 line 34-35, col.8 line 57-58 & 67, col.9 line 1), wherein nutrients are added to aid cell growth (col.7 line 54-55), water is added to the culture (col.9 line 11-14), and the bioreactor may also contain bacteria that are not growing (col.8 line 63-64).

Contag does not teach the method comprises a quantity of bone powder (claim 1).
Su teaches an algae culture fertilizer comprising 5-10 parts of bone powder, wherein the bone powder-containing algae culture fertilizer is capable of promoting growth and improving water qualities (Abstract).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate bone powder since Contag discloses culturing algae, and Su discloses a bone powder-containing algae culture fertilizer is capable of promoting growth and improving water qualities. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited 

Regarding limitations of “for producing an engineered liquid” (claim 1) and “wherein the engineered liquid is non-flammable” (claim 8), the court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. In the instant case, method steps are place bacteria into a container, add algae into the container, add water to the bacteria and algae mixture, add a quantity of bone powder, add a quantity of nutrients and water, and allow the mutated bacteria solution to culture, which is exactly what are taught by the combined teachings of Contag and Su.

Regarding the limitation of “the bacteria is derived from organic matter” (claim 3), such limitation merely identify the source of the bacteria, and not the bacteria itself. It has been well settled that the source of a product does not limit the product, unless the applicant provides evidence establishing an unobvious difference between the claimed product and the prior art product. (MPEP 2113)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Contag (US 8,986,962 B2; 3/24/2015) in view of Su (CN106509479A; 3/22/2017) as applied to claims 1-3, 6 and 8 above, further in view of Muller et al (Journal of Applied Microbiology. 2010;108:1369-1379.).

Muller teaches bacteria in a powder form is used in a culture (p.1370 col right – para 2).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute bacteria in a powder form for bacteria for the predictable result of co-culturing algae and bacteria, since Muller discloses that bacteria in a powder form is used in a culture. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to incorporate bacteria in a powder form with a reasonable expectation for successfully co-culturing algae and bacteria.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Contag (US 8,986,962 B2; 3/24/2015) in view of Su (CN106509479A; 3/22/2017) as applied to claims 1-3, 6 and 8 above, further in view of UTEX (utex.org. 2015;1-2.).
The references cited above do not teach the method wherein the water added is room temperature (claim 5), and the solution is stored at a temperature ranging from 5 ºC to 45 ºC (claim 7).
However, Contag does teach co-culturing algae and bacteria wherein water is added to the culture. UTEX teaches that temperature of the room for algae cultures is maintained at 20 ºC, in general (p.1 para 2).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add water at room temperature and to store solution at a temperature ranging from 5 ºC to 45 ºC, since such conditions are routinely practice in the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2 and 4 of co-pending Application No. 16/529,626 (referred to as the ‘626 application) in view of Muller et al (Journal of Applied Microbiology. 2010;108:1369-1379.) and UTEX (utex.org. 2015;1-2.).


Regarding the limitation of “the bacteria is derived from organic matter” (claim 3), such limitation merely identify the source of the bacteria, and not the bacteria itself. It has been well settled that the source of a product does not limit the product, unless the applicant provides evidence establishing an unobvious difference between the claimed product and the prior art product. (MPEP 2113)

The ‘626 application does not teach the method wherein the bacteria is a powder (claim 4).
Muller teaches bacteria in a powder form is used in a culture (p.1370 col right – para 2).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute bacteria in a powder form for bacteria for the predictable result of co-culturing algae and bacteria, since Muller discloses that bacteria in a powder form is used in a culture. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to incorporate bacteria in a powder form with a reasonable expectation for successfully co-culturing algae and bacteria.


However, the ‘626 application does teach co-culturing algae and bacteria wherein water is added to the culture. UTEX teaches that temperature of the room for algae cultures is maintained at 20 ºC, in general (p.1 para 2).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add water at room temperature and to store solution at a temperature ranging from 5 ºC to 45 ºC, since such conditions are routinely practice in the art of algae culture, as evidenced by UTEX. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to add water at room temperature and to store solution at a temperature ranging from 5 ºC to 45 ºC, with a reasonable expectation for successfully co-culturing algae and bacteria.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651